DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/13/2019 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	

Reason For Allowance

1.	Claims 1-18 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) a training aid for positioning an athlete's head, the training aid comprises one or more plugs selectively placed in said pluggable apertures; at least one articulating module placed in a pluggable aperture, the articulating module having a distal end; and a means for supporting and securing said opaque lens surface to the athlete's head; (claim 17) a method of aligning an athlete's head in an ideal position for a selected activity comprising the steps of: placing a training aid on the head of the athlete, said training aid 

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Moore (US 7048371 B1) discloses Sports training glasses, in figure 1, comprising of an elongated frame 1 and a bridge 2, an additional nosepiece 13, pair of temple arms 3 is disposed at either end of the frame 1, a pair of opaque lenses 4 is disposed on the lower edge or surface of the frame 1 , and rigidly, but detachably, affixed to the frame 1, an elongated slot 6 through the opaque lens 4 within horizontal channel 10, a sliding member 7 is capable of translating horizontally behind the elongated slot 6 within the channel 10, an aperture 8 is centrally disposed in the sliding member 7.  However, Moore does not teach or fairly suggest one or more plugs .

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                             /TUYEN TRA/Primary Examiner, Art Unit 2872